Citation Nr: 1760229	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-19 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for a right shoulder disability


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1974 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In December 2011, the RO denied reopening the previously denied claim of entitlement to service connection for a back disability.  Regardless of any RO determination on the application to reopen, however, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

In August 2014, the RO denied entitlement to service connection for a right shoulder disability.

The Veteran testified at a June 2017 Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

The issue of entitlement to service connection bilateral lower extremity radiculopathy, secondary to a low back disability, has been raised by the record in the July 2010 treatment record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. An unappealed August 1996 rating decision denied the Veteran's claim of entitlement to service connection for a back disability.

2. Evidence received since the August 1996 rating decision raises a reasonable possibility of substantiating the claim of service connection for a back disability.

3. The Veteran manifested symptoms of a recurrent low back pain during service, has had continuous low back symptoms since service, and has been diagnosed with degenerative arthritis of the low back.


CONCLUSIONS OF LAW

1. The August 1996 rating decision that denied the claim for entitlement to service connection for a back disability is final.  See 38 U.S.C. §§ 7103, 7104 (2012); 38 C.F.R. §§ 3.156, 20.1100 (2017).

2. Evidence received since the August 1996 rating decision is new and material and the petition to reopen the claim of entitlement to service connection for a back disability is granted.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a low back disability, to include degenerative arthritis, have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2017).  Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Reopening Based on New and Material Evidence

Service connection for a back disability was denied by an August 1996 rating decision.  Notice was provided and the Veteran neither appealed the decision nor submitted new and material evidence within the one year appeal period.  It thus became final.  See 38 U.S.C. §§ 7103, 7104; 38 C.F.R. §§ 20.1100.  The same factual basis is not generally thereafter considered.

An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Under applicable regulations, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim. Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

As noted above, in August 1996, the RO denied the Veteran's claim for entitlement to service connection for a back disability.  The Veteran was notified of this denial, but did not appeal the decision.  Therefore, the decision was final.  See 38 U.S.C. 
§§ 7103, 7104; 38 C.F.R. §§ 3.156, 20.1100.

The August 1996 denial of service connection for a back disability was based on a determination that there was no current disability.  The evidence before the RO at that time included the Veteran's service treatment records and lay statements. 

The evidence received since the August 1996 rating decision includes VA treatment records, post-service military treatment records, September 1996 and December 2011 VA examination reports, private treatment records, and lay statements.  Specifically, a July 2010 magnetic resonance image (MRI) report diagnosed the Veteran with multilevel degenerative disc disease of the lumbar spine and noted minimal bilateral facet changes.  As this evidence relates to the basis of the prior denial, it is new and material, and reopening of the claim for service connection for a back disability is warranted.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Arthritis (degenerative joint disease) is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.




Service Connection Claim for a Low Back Disability - Analysis

The Veteran asserts that he has a current low back disability that manifested during service, the symptoms of which have been continuous since service.

As an initial matter, the medical evidence shows that the Veteran has been diagnosed with numerous low back disabilities, including degenerative disc disease (DDD), lumbar stenosis, lumbago, and lumbar facet degenerative changes (degenerative arthritis).  See July 2010 and June 2012 MRI reports, June 2012 x-ray report, and October 2012 private treatment records.

The Veteran has consistently reported that his back pain started in service.  A March 1996 service treatment record indicated that the Veteran complained of low back pain.  He was diagnosed with mechanical low back pain.  In addition, the Veteran's initial application for service connection for a low back disability was signed in June 1996, prior to his separation from service, and received by the VA in July 1996.  While this application was denied, the Board considers it to be persuasive evidence that the Veteran experienced symptoms of a low back disability during service.  Finally, the Veteran stated during the June 2017 Board hearing that he started having back problems before he got out of the military, which is consistent with the evidence contemporaneous with service.

The Veteran has also consistently reported that his back pain has been continuous, though intermittent, since service.  A September 1996 VA general medical examination report indicates that the Veteran reported having intermittent back complaints that were purely mechanical.  In August 2010, the Veteran stated that his "back has been a problem for many years."  He described intermittent problems that had worsened within the past year.  A July 2011 treatment record indicated that the Veteran complained of chronic intermittent low back pain for 25 years.  The treating physical therapist stated that "plain films show mild degenerative changes in the lumbar spine."  Similarly, an August 2012 private treatment record indicates that the Veteran reported having had low back pain for the past 20 years.  

The Veteran, as a layperson, is competent to report observable symptoms of a back disability, such as pain, both during and ever since service.  See Layno, 6 Vet. App. 465, 469.  Moreover, the Board does not doubt the credibility of his statements, particularly in light of the consistency of the Veteran's lay reports of intermittent back pain that began during service and has been continuous since service.  The Board finds these lay statements to be highly probative as to the continuity of symptomatology since service.

The Board recognizes the unfavorable December 2011 VA-contract medical opinion obtained; however, the opinion is inadequate to decide the claim because while the examiner acknowledged the Veteran's reports of low back pain during service and the 2010 and 2011 x-ray reports, he did provide an opinion as to direct service connection (only secondary service connection).  Moreover, the opinion is based on an incomplete review of the record as the examiner did not indicate that he reviewed the relevant MRI reports.  Therefore, not only is the opinion inadequate, it is afforded little to no probative value.  

Resolving all reasonable doubt in the Veteran's favor, Board finds that the post-service "continuity of symptoms" criteria for presumptive service connection for lumbar spine degenerative arthritis, including diagnoses of lumbar facet degenerative changes, have been met.  38 U.S.C. §§ 1112, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303(b).  "Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service."  Walker at 1336.  Because the Board is granting the Veteran's claim for service connection for arthritis on a presumptive theory of entitlement, the Board does not reach the theory of direct service connection under 38 C.F.R. § 3.303(d).

The Board notes further that the evidence of record indicates that the Veteran has other diagnosed lumbar spine disabilities, including DDD.  Where a veteran is diagnosed with multiple back/spine disabilities, and it is unclear from the record which symptoms are attributable to each distinct disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of the arthritis from the symptomatology of the DDD or any other back disability.  As such, the Board has attributed all identified back disability symptomatology and impairment to the now service-connected arthritis, and the RO should consider all of the Veteran's lumbar spine symptomatology and impairment when assigning an initial disability rating.  For these reasons, the Board need not consider whether service connection is also warranted for DDD of the lumbar spine, or any other back disability.

ORDER

New and material evidence has been received and the claim for entitlement to service connection for a back disability is reopened.

Service connection for a low back disability is granted.


REMAND

In an August 2014 rating decision, the RO denied entitlement to service connection for a right shoulder disability.  In October 2014, prior to the August 2014 rating decision becoming final, the Veteran submitted a notice of disagreement (NOD) to the August 2014 rating decision.  To date, a SOC has not been issued as it relates to this issue.  The Board is required to remand the claim for issuance of a SOC.  Manlicon v. West, 12 Vet. App. 238 (1999).   This matter is not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal of the issue after the SOC is issued.

Accordingly, the case is REMANDED for the following action:

Issue a SOC on the issue of entitlement service connection for a right shoulder disability.  The Veteran and his representative should be advised of the time limit for perfecting an appeal, and afforded such period of time to do so.  If he timely perfects an appeal in the matter, it should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


